ACCEPTED
                                                                              01-14-00895-CR
                                                                    FIRST COURT OF APPEALS
                                                                            HOUSTON, TEXAS
                                                                         1/12/2015 4:26:53 PM
                                                                          CHRISTOPHER PRINE
                                                                                       CLERK

                             No. 01-14-00895-CR

                     In the First Court of Appeals,           FILED IN
                                                       1st COURT OF APPEALS
                            Houston, Texas                 HOUSTON, TEXAS
                                                       1/12/2015 4:26:53 PM
                                                       CHRISTOPHER A. PRINE
                                                               Clerk




                    LAMAR MARCELL HUNTER
                           Appellant

                                     v.

                       THE STATE OF TEXAS
                             Appellee




                      Appellant’s First Motion for

                     Extension of Time to File Brief



Respectfully Submitted by:

Joseph Kyle Verret
THE LAW OFFICE OF KYLE VERRET, PLLC
Counsel for Appellant
TBN: 240429432
11200 Broadway, Suite 2743
Pearland, Texas 77584
Phone: 281-764-7071
Fax: 281-764-7071                   Submitted:
Email: kyle@verretlaw.com           January 12, 2015
                            No. 01-14-00895-CR

                        In the First Court of Appeals,
                               Houston, Texas

                       LAMAR MARCELL HUNTER
                              Appellant

                                      v.

                          THE STATE OF TEXAS
                                Appellee

                        Appellant’s First Motion for

                       Extension of Time to File Brief

Comes now, Appellant, by and through his undersigned counsel, in the

above styled cause and moves this Honorable Court to extend the time for

the filing of Appellant's Brief. Per Texas Rule of Appellate Procedure

10.5(b), Appellant provides the following:

Current Deadline for Filing: January 12, 2015

Length of Extension Sought: Thirty (30) Days

Number of Previous Extensions Granted: None.

Basis for Extensions:

     Appellant's counsel is a solo practitioner with a busy criminal and

juvenile defense caseload, which requires regular appearances in court on

the part of counsel.

     In the thirty days since the last motion for extension in this matter,
Appellant’s counsel prepared for an Aggravated Assault with a Deadly

Weapon trial in Cause 1398351, in the 178th District Court of Harris County,

Texas, that was set for trial on December 16, 2014.           The matter was

continued but counsel spent the first two weeks of the month of December

preparing for this trial.

     Also, in the last thirty days, counsel prepared for and tried a bench trial

on a Motion to Adjudicate Guilt and Revoke probation on a third degree

felony possession of a controlled substance, with an allegation of a new law

violation for Criminal Trespass with a Deadly Weapon, in Cause 12CR2802.

The matter was tried in the 405th District Court of Galveston, Texas on

December 18, 2014.

     Counsel then took a week and a half vacation during the holidays from

December 22 to January 31, 2014.

     Counsel for Appellant seeks this extension of time to be able to prepare

a cogent and succinct brief to aid this Court in its analysis of the issues

presented. This request is not sought for delay but so that justice may be

done.

        All facts recited in this motion are within the personal knowledge of

the counsel signing this motion, therefore no verification is necessary under

Rule of Appellate Procedure 10.2.
                          PRAYER FOR RELIEF

       For the reasons set forth above, Appellant requests that this Court

grant this Appellant’s Second Motion to Extend Time to File Appellant’s

Brief and extend the Deadline for Filing the Appellant’s Brief up to and

including February 11, 2015. Appellant prays all other relief to which he

may be entitled.

Respectfully submitted,

/s/ Joseph Kyle Verret
Joseph Kyle Verret
THE LAW OFFICE OF KYLE VERRET, PLLC
Counsel for Appellant
TBN: 240429432
11200 Broadway, Suite 2743
Pearland, Texas 77584
Phone / Fax: 281-764-7071
Email: kyle@verretlaw.com

                           Certificate of Service

     I certify that a true and correct copy of the foregoing Appellant's First

Motion for Extension of Time to File Brief was served on this 12thth day of

January, 2015 on the Counsel for the Appellee, Rebecca Klaren, at the

Galveston County Criminal District Attorney’s Office by e-service through

electronic filing.


/s/ Joseph Kyle Verret
Joseph Kyle Verret
TBN: 2402932